IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED


GARY MIXON,

             Appellant,

 v.                                               Case No. 5D17-2813

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed May 1, 2018

3.850 Appeal from the Circuit Court
for Orange County,
Leticia J. Marques, Judge.

James S. Purdy, Public Defender, and
Craig R. Atack, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      AFFIRMED. See Davis v. State, 223 So. 3d 1106 (Fla. 5th DCA 2017).




EVANDER, LAMBERT and EDWARDS, JJ., concur.